DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/29/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference characters “130” defined as the ‘latch’, and “150” defined as the ‘intermediate drive member’, are not shown in the provided drawings but are included in the detailed description.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Regarding Figure 1, the reference character “117” and reference character “160” are not defined in the provided specification.  


Specification
The disclosure is objected to because of the following informalities:
Regarding pg. 15, reference character ‘20’ is defined as the ‘cap’ throughout the specification, but on pg. 15 character ‘20’ is defined as the ‘housing’. The ‘housing’ is defined throughout the specification via reference character ‘10’.
Further on pg. 15, reference character ‘35’ is defined as the ‘needle shroud’, ‘shroud’, and on pg. 16 is defined as ‘carrier’. Please select a single definition to use throughout for clarity.
pg. 21, ‘262’ is defined as ‘internal groove’. However, throughout the specification the reference character ‘262’ is defined as the ‘cam surface’.
Further, on pg. 25, ‘250’ is defined as the ‘intermediate member’, but throughout the specification ‘250’ is defined as ‘intermediate drive member’. 
Appropriate correction is required.

Claim Objections
Claims 1 and 14 are objected to because of the following informalities: 
Claim 1 line 7 recites the limitation “to releaseably”, and should be amended to “to releasably” for grammatical correctness and clarity. 
Claim 14 line 3 recites the limitation “is axial disconnected”, and should be amended to “is axially disconnected” for grammatical correctness and clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 9-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hourmand et al., (US 2014/0343508).
Regarding Claim 1, Hourmand teaches an injection device (Fig. 6B, (1)) for delivering a dose of medicament from a syringe (Fig. 6B, (5)), the injection device comprising: 
a housing (Fig. 6B, (2)); 
a plunger (Fig. 6B, (7, 12)) moveably mounted within the housing (2); 
an actuation mechanism (Fig. 6B, (6)) arranged to provide a forward biasing force to urge the plunger (7, 12) forward in use to express a dose of a medicament; 
a trigger mechanism (Fig. 6B, (2.7, 17)) arranged to releasably hold the plunger (7, 12) against the forward biasing force of the actuation mechanism (6); and 
a plunger velocity regulator (Fig. 6B, (8.2, 14, 14.2)) comprising: 
a cam surface (Fig. 6B, (14, 14.2)) associated with the housing (2), and 
a cam member (Fig. 6B, (8.2)) associated with the plunger (7, 12) and arranged to engage the cam surface (14, 14.2) during actuation movement of the plunger such that axial movement of the plunger relative to the housing causes relative rotational movement of the cam member which limits a forward velocity of a plunger movement ([0045] where (8.2) releasably engage the plunger (7, 12) during actuation, such that actuation of the plunger (7, 12) relative to the housing (2) causes relative rotational movement of the cam member (8.2) which limits forward velocity of the plunger movement); and wherein 
the plunger (7, 12) is axial connected to the cam member (8.2) by a releasable coupling ([0045] where plunger is releasably coupled to (8.2)); and 


Regarding Claim 2, Hourmand teaches the injection device of claim 1, wherein the actuation mechanism further includes:
a first phase of operation in which the actuation mechanism (Fig. 6B, (6)) displaces a syringe (Fig. 6B, (5)) relative to the housing (Fig. 6B, (2)) to automate an insertion of a needle (Fig. 6B, (15)) into skin ([0043] where the needle is inserted into the injection site (skin) and Figs 5A compared to 6A, wherein actuation mechanism displaces the syringe relative to the housing to cause needle insertion); 
a second phase of operation in which the plunger (Fig. 8A, (7, 12)) is displaced relative to the syringe (5) to cause delivery of the medicament (seen in 8A and in [0044] wherein plunger displaces relative to the syringe to deliver medicament); and wherein 
the coupling member (Fig. 6B, (8)) blocks release of the releasable coupling during the first phase of operation (seen in Fig. 6B wherein releasable coupling doesn’t move when the plunger is in a rearward position, therefore the release is blocked).

Regarding Claim 9, Hourmand teaches the injection device of claim 1, wherein the coupling member (Fig. 7, (8)) comprises an annular collar ([0031] and Fig. 6B, wherein (8) includes (8.1) which is an annular collar).

Regarding Claim 10, Hourmand teaches the injection device of claim 1, wherein the coupling member (Fig. 6B, (8)) extends forwardly from a rearward surface associated with the trigger mechanism (Fig. 6B, (2.7, 17)).

Regarding Claim 11, Hourmand teaches the injection device of claim 9, wherein the coupling member (Fig. 6B, (8)) comprises a seat (Fig. 6B, seen at (8.1)) for a drive spring (Fig. 6B, (6)) of the actuation mechanism (Fig. 6B, (6)).

Regarding Claim 12, Hourmand teaches the injection device of claim 11, wherein the seat (Fig. 6B, seen at (8.1)) comprises a radial flange (Fig. 6B, annotated below, seen at (8.1*)) at a rearward end of the coupling member (Fig. 6B, (8)).

    PNG
    media_image1.png
    516
    490
    media_image1.png
    Greyscale


Regarding Claim 13, Hourmand teaches the injection device of claim 1, wherein the cam member (Fig. 6B, (8.2)) is further configured as an intermediate drive member (Fig. 6B, (8.2)) of the actuation mechanism (Fig. 6B, (6)), the actuation mechanism comprising a first drive spring disposed between the cam member and the housing, or a featured fixed relative to the housing (Fig. 6B, (10) being a fixed feature relative to the housing (2)), to urge a collar (Figs 4B, 5B, 6B, (8.1)) forward during actuation movement ([0041] wherein the collar (8.1) of (8) is urged forward during an actuation movement, after initially moving in the proximal direction slightly when needle shroud (3) is displaced), and a second spring (Fig. 6B, (6)) disposed between the cam member (Fig. 6B, (8.2)) and the plunger (Fig. 6B, (7)) to urge the plunger forward during activation movement (as seen in Fig. 6B compared to Fig. 8B).

Claim 14, Hourmand teaches the injection device of claim 13, wherein first spring (Fig. 6B, (10)) is released upon release of the plunger (seen in Fig. 4B compared to 5B, when the 1st spring (10) and the trigger (2.7, 17) are compressed; then in Fig. 8B compared to 9B, when the trigger (2.7, 17) is released, the 1st spring (10) is also released) by the trigger mechanism (Fig. 6B, (2.7, 17)) and wherein the second spring (Fig. 6B, (6)) is released when the plunger (Fig. 6B, (7, 12)) is axial disconnected from the cam member (Fig. 6B, (8.2)) by the releasable coupling ([0045] where plunger is releasably coupled to (8.2)).

Regarding Claim 15, Hourmand teaches the injection device of claim 1, wherein the cam surface (Fig. 7, (14, 14.2)) comprises an internal thread (Fig. 7, the track seen at (14, 14.2)) defined on an inner surface of the injection device (seen in Fig. 7, wherein the inner surface of the injection device (1) includes the needle shroud (3) which has the internal thread (14, 14.2) thereon).

Regarding Claim 16, Hourmand teaches an injection device for delivering a dose of medicament from a syringe (Fig. 6B, (5)), the injection device comprising: 
a housing (Fig. 6B, (2)); 
a plunger (Fig. 6B, (7, 12)) moveably mounted within the housing (2); 
an actuation mechanism (Fig. 6B, (6)) arranged to provide a forward biasing force to urge the plunger (7, 12) forward in use to express a dose of a medicament; the actuation mechanism comprising (6): 
or a featured fixed relative to the housing (seen in Fig. 6B, wherein (10) is fixed relative to the housing (2)), to urge the intermediate drive member (8.1, 8.2, 14, 14.2) forward during actuation movement ([0041] wherein the intermediate drive member (8.2) of (8) is urged forward during an actuation movement, after initially moving in the proximal direction slightly when needle shroud (3) is displaced), and a second spring (Fig. 6B, (6)) disposed between the intermediate drive member (Fig. 6B, (8.2)) and the plunger (Fig. 6B, (7)) to urge the plunger forward during activation movement (as seen in Fig. 6B compared to Fig. 8B); 
a trigger mechanism (Fig. 6B, (2.7, 17)) arranged to releasably hold the actuation mechanism (7, 12) when the injection device is in a pre-use configuration (seen in Fig. 4B); and wherein 
the trigger mechanism (2.7, 17) arrangement comprises a latch (Fig. 6B and Fig. 8B, annotated, (12.1*)) which releasably engages the intermediate drive member (8.1, 8.2, 14, 14.2) to hold the intermediate drive member (8.1, 8.2, 14, 14.2) in a rearward, pre-firing, position against the forward biasing force of the actuation mechanism (7, 12); and

    PNG
    media_image2.png
    760
    491
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    755
    459
    media_image3.png
    Greyscale

wherein the plunger (Fig. 6B, (7, 12)) is releasably coupled to the intermediate drive member (seen in Fig. 6B compared to Fig. 8B, where (7) and (12) are releasably coupled through (8.1) of the intermediate drive, which includes (8.2, 14), as seen in annotated Fig. 6B at (12.1*)) such that the plunger (7, 12) and the intermediate drive member (8.1, 8.2, 14, 14.2) are axially fixed when the latch is holding the intermediate drive member (seen in annotated Fig. 6B, where (12.1*) is between (8.1, 8.2) and trigger (2.7, 17) when axially fixed).

Regarding Claim 17, Hourmand teaches the injection device of claim 16, wherein the plunger (Fig. 6B, (7, 12)) is releasably coupled to the intermediate drive member (Fig. 6B, (8.1, 

Regarding Claim 18, Hourmand teaches the injection device of claim 17, wherein the injection device (Fig. 6B, (1)) further comprises a coupling member (Fig. 6B, (8)) which blocks release of the releasable coupling ([0045] where plunger is releasably coupled to (8.2)) when the plunger (Fig. 6B, (7, 12)) is in a rearward position and wherein forward movement of the plunger (7, 12) moves the releasable coupling out of engagement with the coupling member (8) such that the plunger (7, 12) may disengage a cam member (Fig. 6B, (8.2)) after an initial movement of the plunger ([0045] where plunger is releasably coupled to (8.2), as seen in Fig. 8B as well).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hourmand et al., (US 2014/0343508).
Claim 3, Hourmand teaches the injection device of claim 1, wherein the releasable coupling ([0045] where plunger is releasably coupled to (8.2)) comprises interconnecting engagement features on the plunger (Fig. 6B, (7, 12)) and the cam member (Fig. 6B, (8.2); wherein [0045] the plunger is releasably coupled to the cam member), and wherein a resilient portion of the cam member (Fig. 6B, (8.2)) is deflectable to disengage the interconnecting engagement features ([0045] wherein if plunger and cam are releasably coupled, it would be obvious that the features would therefore disengage after triggering the injection).

Regarding Claim 4, Hourmand teaches the injection device of claim 3, wherein the coupling member (Fig. 6B, (8)) blocks deflection of the resilient portion of the cam member until forward movement of the plunger moves the releasable coupling out of engagement with the coupling member ([0041] and seen in Figs 6B compared to 8B, wherein the plunger disengages the cam member after initial movement of the plunger, but after the shroud (3) and coupling member (8) are initially proximally translated; therefore it would be obvious that (8) would block deflection until disengagement).

Regarding Claim 5, Hourmand teaches the injection device of claim 3, wherein the releasable coupling comprises a plurality of interconnecting engagement features on the plunger and/or the cam member (wherein (8) has a plurality of interconnecting engagement features seen in Fig. 6B, annotated, at (8*)), and wherein the resilient portion of the cam member (Fig. 6B, (8.2)) comprises a plurality of resilient portions (seen in Fig. 6B at (8*)).

    PNG
    media_image4.png
    516
    496
    media_image4.png
    Greyscale


Regarding Claim 6, Hourmand teaches the injection device of claim 3, wherein the releasable coupling comprises a plunger interconnecting feature (Fig. 6B, (8.1)) comprising an annular groove or projection (seen in Fig. 6B and 7, where (8.1) has an annular groove) extending around an outer surface of the plunger (seen in Fig. 6B and 7, were (8.1) extends around plunger portion (12)) and a cam member interconnecting feature (wherein (8) has a plurality of interconnecting engagement features seen in Fig. 6B, annotated, at (8*)) comprising at least one projection or recess (projection seen in annotated Fig. 6B at (8*)) for engaging the annular groove or projection (wherein Fig. 6B, annotated, where (8*) connects to (8.1) via those projections seen at (8*)).

Claim 7, Hourmand teaches the injection device of claim 3, wherein the resilient portion of the cam member (Fig. 6B, (8.2)) comprises a plurality of flexible members (Fig. 6B, annotated, (8*)), each flexible member having a cam member interconnecting feature (Fig. 6B, annotated, where the plurality of flexible members (8*) interconnect with cam member (8.2), therefore it would be obvious that those are interconnecting features to the cam member).

Regarding Claim 8, Hourmand teaches the injection device of claim 7, wherein the plurality of flexible members (Fig. 6B, annotated, (8*)) comprise a plurality of resilient segments (Fig. 6B, annotated below, seen at (8*)) formed in a reduced diameter rearward portion of the cam member (seen in annotated Fig. 6B below, where resilient segments (8*) have a reduced diameter compared to cam members (8.2)).

    PNG
    media_image5.png
    631
    696
    media_image5.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDY S LEE/Primary Examiner, Art Unit 3783